254 S.E.2d 10 (1979)
297 N.C. 137
STATE of North Carolina
v.
James Howard ROSS.
No. 37.
Supreme Court of North Carolina.
April 20, 1979.
*12 L. K. Biedler, Jr., Monroe and James C. Fuller, Jr., Charlotte, for the defendant.
Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Guy A. Hamlin, Raleigh, for the State.
COPELAND, Justice.
The defendant contends the trial court erred in not granting his motion to suppress his confession made to the police officers on 26 June 1978. We agree; therefore, the defendant must be granted a new trial.
Defendant argues that he was incompetent at the time the confession was made. The United States Supreme Court considered this issue in Blackburn v. Alabama, 361 U.S. 199, 80 S. Ct. 274, 4 L. Ed. 2d 242 (1960). That case makes it clear that an accused's confession cannot be used against him when "the evidence indisputably establishes the strongest probability that [the defendant] was insane and incompetent at the time he allegedly confessed." Id. at 207, 80 S.Ct. at 280, 4 L.Ed.2d at 248.
In making this determination, we must look at all the circumstances and the entire record. State v. Siler, 292 N.C. 543, 234 S.E.2d 733 (1977); State v. Thompson, 287 N.C. 303, 214 S.E.2d 742 (1975), death penalty vacated, 428 U.S. 908, 96 S. Ct. 3215, 49 L. Ed. 2d 1213 (1976). The evidence as to this defendant's probable incompetence at the time he confessed is as follows:
1. The defendant had a long history of mental illness, dating back some twelve or thirteen years, and he had been hospitalized for it several times in the past.
2. The last time he had worked for any significant period of time was in 1974.
*13 3. Approximately one week before the confession was made, the defendant was involved in "an incident" in Greensboro resulting in his involuntary commitment to John Umstead Hospital.
4. Three days before the crime and confession in question, the defendant went to a mental health clinic. He was given medication, and an appointment with a psychiatrist was made for him for the following week. The therapist who saw him testified that the defendant's mood and affect were "inappropriate," he had "poor judgment," and "there was a very high likelihood that he was suffering from psychotic conditions," specifically schizophrenia.
5. Mr. A. C. Ross, defendant's brother testified that when he brought the defendant to his home from Greensboro a few days before this crime occurred and the incriminating statement was made, he was going to have the defendant go to work with him, "but after I [defendant's brother] saw his condition, he wasn't able to work." Mr. Ross had to have somebody stay with the defendant during the day while he was at work because Mr. Ross felt the defendant was not capable of looking after himself. The defendant's brother stated that he was the one who arranged for the defendant to go to the mental health clinic for medication and treatment. He related defendant's bizarre behavior of running through the woods two times without his shirt on 25 June 1978 while the two men were at a baseball game. Mr. Ross testified "it looked like he [the defendant] was just off that day [25 June 1978, the day of the crime and the day before defendant made the confession]."
6. Mr. Hudson testified that when the defendant was found in his home about 12:30 a. m. on 26 June 1978, he "looked strange" and in fact Mr. Hudson commented to the defendant that he looked strange.
7. Dr. Groce, a psychiatrist, observed and interviewed the defendant beginning on 29 June 1978, three days after the statement in question was made. He testified that the defendant at times "seemed to be confused" and had had memory problems in the past. The doctor stated that defendant was suffering from "chronic, undifferentiated schizophrenia," which includes delusions and a "misinterpretation of reality." Defendant's problem is a long standing one, and the doctor testified that it may continue "indefinitely." Dr. Groce did state, however, that defendant's condition is "variable" or "fluctuating," and the defendant is much more likely to be sane when he takes his medication, thorazine.[1]
The only evidence the State introduced as to defendant's mental competence at the time of his confession was the testimony of Joe Moore, a Deputy Sheriff of Union County who was present when the statement was given. Officer Moore stated that the defendant appeared to be comfortable and "[w]hatever he said to me on that occasion, it did appear to be logical and make [sic] sense to me." Yet portions of the statement itself reveal that defendant's story to Officer Moore was not logical and sensible:
"I, James Howard Ross, went to bed [on 25 June 1978] and laid down and tried to go to sleep. And something seemed to be going wrong, and I got the urge to have sex. And I, James Howard Ross, got out of bed and tore the telephone out of the wall and threw it under the bed and started packing my bags. And I was *14 confused, and I, James Howard Ross, just left everything there and left A. C. Ross' residence and went walking up the road. And I had sex on my mind. I walked for a while, and then I would run for a while."
The State would have us uphold the admission of defendant's confession on the mere chance that it was made during a lucid interval of the defendant. This we cannot do. In rejecting this argument, the United States Supreme Court stated:
"It is, of course, quite true that we are dealing here with probabilities. It is possible, for example, that [the defendant] confessed during a period of complete mental competence. Moreover, these probabilities are gauged in this instance primarily by the opinion evidence of medical experts. But this case is novel only in the sense that the evidence of insanity here is compelling, for this Court has in the past reversed convictions where psychiatric evidence revealed that the person who had confessed was `of low mentality, if not mentally ill,' or had a `history of emotional instability.'" Blackburn v. Alabama, supra, 361 U.S. at 208, 80 S.Ct. at 281, 4 L.Ed.2d at 249. (Emphasis in original.) (Citations omitted.)
When all this evidence is weighed and considered, the inescapable conclusion is that "the confession most probably was not the product of any meaningful act of volition." Id. at 211, 80 S.Ct. at 282, 4 L.Ed.2d at 250. In Blackburn the state had introduced evidence of that defendant's sanity when he confessed through the testimony of a policeman that the accused was clear-eyed, talked sensibly and did not appear nervous when the statement was made and through the deposition of a doctor that in his opinion the defendant's mental condition was "normal" when the crime was committed and "good" when the confession was given. Nevertheless, after scrutinizing the entire record, the Supreme Court reversed the conviction because the trial court had admitted a confession made when the accused was in all probability mentally incompetent. Under the compelling facts in this case, we must do the same.
For the foregoing reason, we order that defendant be granted a NEW TRIAL.
NOTES
[1]  There was evidence that the defendant had a week's prescription of thorazine issued to him on 23 June 1978. Defendant's brother testified that a few hours before the defendant was found in the Hudson home, he had told the defendant to take his medicine before going to bed. Therefore, one can infer that the defendant was properly on his medication at the time of the crime. At the time of defendant's confession, however, he had been in custody for almost twenty-four hours. There is absolutely no evidence that he had access to his medication while in jail. In fact, one of the officers who was present at the time of the statement testified during voir dire not only that "[t]he defendant did not appear to be under the influence of any alcoholic beverages, drugs, narcotics or medicine of any kind," but also that "I [the officer] did ask him if he was taking any medication." Thus, this inference cannot apply to the time defendant made his incriminating statement.